                                       Case 2:19-cv-04821-MWF-KS Document 42 Filed 11/12/19 Page 1 of 4 Page ID #:371


                                           KAZEROUNI LAW GROUP, APC
                                       1   Yana A. Hart, Esq. (SBN: 306499)
                                       2   yana@kazlg.com
                                           2221 Camino Del Rio South, Suite 101
                                       3   San Diego, CA 92108
                                           Telephone: (619) 233-7770
                                       4   Facsimile: (619) 297-1022
                                       5
                                           Attorneys for Plaintiffs
                                       6
                                       7
                                       8
                                                                    UNITED STATES DISTRICT COURT
                                       9
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   Richard Dalton, Arthur Catalano,                        Case No: 2:19-CV-04821-MWF-KS
                                      12   Matthew Fernandes, Andre Joseph,
                                           Alexander Alonso, and Randolph                          STIPULATION ALLOWING
2221 CAMINO DEL RIO SOUTH SUITE 101
  KAZEROUNI LAW GROUP, APC




                                      13   Jones, individually and on behalf of                    PLAINTIFFS TO FILE THIRD
                                           others                                                  AMENDED COMPLAINT
        SAN DIEGO, CA 92108




                                      14
                                           similarly situated,
                                      15                                                           HON. MICHAEL W. FITZGERALD
                                      16                           Plaintiff,
                                           v.
                                      17
                                      18   Anovos Productions, LLC; Disney
                                           Lucasfilm Ltd.; NBCUniversal
                                      19   Media, LLC; and CBS Studios, Inc.
                                      20
                                                                   Defendants.
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                            ______________________________________________________________________________________________________
                                           STIPULATION ALLOWING PLAINTIFFS
                                           PLAINTIFFS TO FILE AMENDED COMPLAINT                      - 1 of 4 -    2:19-cv-04821-MWF-KS
                                       Case 2:19-cv-04821-MWF-KS Document 42 Filed 11/12/19 Page 2 of 4 Page ID #:372



                                       1          Plaintiffs RICHARD DALTON, ARTHUR CATALANO, MATTHEW
                                       2   FERNANDES, ANDRE JOSEPH, ALEXANDER ALONSO, and RANDOLPH
                                       3   JONES       (“Plaintiffs),     and    Defendants        ANOVOS          PRODUCTIONS,              LLC
                                       4   (“Anovos”), DISNEY LUCASFILM, LTD (“Disney”), NBCUniversal Media, LLC
                                       5   (“NBC”) and CBS Studios, Inc. stipulate to allow Plaintiffs to file a Third
                                       6   Amended Complaint.
                                       7          WHEREAS, Mr. Dalton originally filed his class action complaint on June 3,
                                       8   2019, against the named Defendants (Dkt. 1);
                                       9          WHEREAS, On August 5, 2019, Mr. Dalton amended his complaint and Mr.
                                      10   Catalano and Mr. Fernandes joined him in pursuit of their claims against the
                                      11   Defendants (Dkt 27);
                                      12          WHEREAS, Defendants then jointly filed a motion to dismiss the complaint
2221 CAMINO DEL RIO SOUTH SUITE 101
  KAZEROUNI LAW GROUP, APC




                                      13   under Fed. R. Civ. P. 12(b)(6), which Messrs. Dalton, Catalano and Fernandes
        SAN DIEGO, CA 92108




                                      14   timely opposed (dkt. 32);
                                      15          WHEREAS, on September 30, 2019, this Court issued an order granting in
                                      16   part and denying in part Defendants’ motion to dismiss, and allowing Plaintiffs
                                      17   Dalton, Catalano and Fernandes to file a Second Amended Complaint (dkt. 36).
                                      18          WHEREAS, at the time of the second amendment, Messrs. Jones, Joseph and
                                      19   Alonso joined this action as Plaintiffs;
                                      20          WHEREAS, Defendants, after reviewing the Second Amended Complaint
                                      21   contended Plaintiffs’ exceeded the scope of amendment by bringing new parties
                                      22   and asserting new causes of actions;
                                      23          WHEREAS the parties discussed Defendants’ intended motion to strike and
                                      24   Plaintiffs also discussed their intent to dismiss without prejudice claims against
                                      25   CBS and NBC, and also dismiss Mr. Dalton’s claims against all Defendants (also
                                      26   without prejudice);
                                      27          WHEREAS, Plaintiffs’ counsel, in effort to avoid unnecessary motion
                                      28   practice, agreed to stipulate with Defendants to allow Plaintiffs’ filing of a Third
                                            ______________________________________________________________________________________________________
                                           STIPULATION ALLOWING PLAINTIFFS
                                           PLAINTIFFS TO FILE AMENDED COMPLAINT                      - 2 of 4 -    2:19-cv-04821-MWF-KS
                                       Case 2:19-cv-04821-MWF-KS Document 42 Filed 11/12/19 Page 3 of 4 Page ID #:373



                                       1   Amended Complaint;
                                       2          WHEREAS, a copy of Plaintiffs’ proposed Third Amended Complaint was
                                       3   circulated to Defense counsel, which is attached hereto as Exhibit “A;”
                                       4          WHEREAS, Defendants conferred and in an effort to avoid wasting judicial
                                       5   resources, agreed to stipulate to Plaintiffs’ filing of the Third Amended Complaint;
                                       6          WHEREAS, the parties agreed Plaintiffs’ filing of the Third Amended
                                       7   Complaint shall occur within seven days of the Court’s Order;
                                       8          WHEREAS, Plaintiffs anticipate dismissing without prejudice claims against
                                       9   CBS and NBC, as well as dismissing without prejudice Mr. Dalton’s claims against
                                      10   all Defendants prior to filing their Third Amended Complaint.
                                      11          IT IS HEREBY STIPULATED by and between the parties, through their
                                      12   respective counsel of record:
2221 CAMINO DEL RIO SOUTH SUITE 101
  KAZEROUNI LAW GROUP, APC




                                      13          1.         Plaintiffs should be granted leave to file their Third Amended
        SAN DIEGO, CA 92108




                                      14                     Complaint, a copy of which is attached hereto as Exhibit “A;” and
                                      15          2.         Defendant’s response to Plaintiffs’ Third Amended Complaint shall
                                      16                     be due twenty-one (21) days after the Third Amended Complaint is
                                      17                     filed.
                                      18
                                                                                                  KAZEROUNI LAW GROUP, APC
                                      19
                                      20   Date: November 12, 2019                                  By: /s/ Yana A. Hart
                                                                                                          Yana A. Hart, Esq.
                                      21
                                                                                                          Attorneys for Plaintiffs
                                      22
                                      23
                                                                                                  ROME & ASSOCIATES, APC
                                      24
                                           Date: November 12, 2019                                  By: /s/ Sridavi Ganesan
                                      25
                                                                                                          Sridavi Ganesan Esq.
                                      26                                                                  Attorneys for Defendants
                                      27
                                      28
                                            ______________________________________________________________________________________________________
                                           STIPULATION ALLOWING PLAINTIFFS
                                           PLAINTIFFS TO FILE AMENDED COMPLAINT                      - 3 of 4 -    2:19-cv-04821-MWF-KS
                                       Case 2:19-cv-04821-MWF-KS Document 42 Filed 11/12/19 Page 4 of 4 Page ID #:374



                                       1
                                       2                        E-FILING SIGNATURE CERTIFICATION
                                       3
                                                  Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
                                       4
                                           this document is acceptable to Sridavi Ganesan, counsel for Defendants and that I
                                       5
                                           have obtained Ms. Ganesan’s authorization to affix her electronic signature to this
                                       6
                                           document.
                                       7
                                       8
                                       9                                                          KAZEROUNI LAW GROUP, APC
                                      10
                                           Date: November 12, 2019                                  By: /s/ Yana A. Hart
                                      11                                                                  Yana A. Hart, Esq.
                                                                                                          Attorneys for Plaintiff
                                      12
2221 CAMINO DEL RIO SOUTH SUITE 101
  KAZEROUNI LAW GROUP, APC




                                      13
        SAN DIEGO, CA 92108




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                            ______________________________________________________________________________________________________
                                           STIPULATION ALLOWING PLAINTIFFS
                                           PLAINTIFFS TO FILE AMENDED COMPLAINT                      - 4 of 4 -    2:19-cv-04821-MWF-KS
